—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered January 5, 1993, convicting him of murder in the second degree (three counts), attempted murder in the second degree, and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The consistent and credible testimony of the People’s key witnesses placed the defendant as the initial ag*458gressor in an exchange of gunfire which fatally injured three victims and seriously injured another (see, People v Rattley, 148 AD2d 642, 643). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Under the circumstances, the consecutive sentences were not excessive.
We have considered the defendant’s remaining contention and find it to be without merit. O’Brien, J. P., Copertino, Santucci and Joy, JJ., concur.